Citation Nr: 1223550	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-42 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for type II diabetes mellitus to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim for service connection.  The Veteran disagreed and perfected an appeal.  In a May 2011 decision, the Board remanded the Veteran's claim for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the claim must again be remanded for further development.  The Veteran indicated in a May 2011 statement that he has received all of his treatment with VA at the VA Medical Center (VAMC) in Kansas City and at the Community Based Outpatient Clinic (CBOC) in Nevada, Missouri.  The RO did not however associate VA medical records with the claims folder or Virtual VA.  

Moreover, the RO informed the Veteran in a July 2011 letter that records from Dr. L. MacGorman had been sought.  When the clinician did not reply, the Veteran was not informed that it was ultimately his responsibility to provide the records.  VA should once again take reasonable steps to obtain any records that pertain to the Veteran from Dr. L. MacGorman.

As the Veteran has indicated that the above records are potentially relevant to his claim for service connection for diabetes mellitus type II, which he, in part, asserts is due to weight gain in service, VA must attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records that pertain to the Veteran from the VAMC in Kansas City and the Nevada, Missouri, CBOC.

2.  If a contemporaneous authorization form is necessary to request treatment records that pertain to the Veteran from Dr. L. MacGorman, request that the Veteran provide a completed form to VA.  Then, attempt to obtain records from Dr. L. MacGorman.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After completion of the steps above and any other development deemed necessary, readjudicate the Veteran's claim.  If the benefit on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and provide a reasonable time for reply.  Afterward, if otherwise in order, return the Veteran's VA claims folder to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


